Memorandum Opinion and Order
Carman, Acting Chief Judge:
This case having been remanded to the United States Department of Commerce by order of this Court on May 17,1991, for reconsideration ofits decision finding American Yarn Spinners Association an interested party, and Commerce having rendered its decision on remand and plaintiffs’ having no opposition to the Commerce Department’s Remand Results; now, in accordance with said decision, it is
Ordered, adjudged, and decreed that the remand determination filed by the United States Department of Commerce on July 3,1991, be, and the same is hereby affirmed.